DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 3 have been placed into amended claim 1. The only difference is the clause, “…such that a diameter line traversing perpendicularly through said chord line is dissected in unequal parts.” This limitation is inherently met by the language of claim 3 that was put into claim 1 and thus claim 3 does not provide any further limitations to the filter cartridge assembly.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dishman US 2018/0214804 in view of Baird et al. US 20150307365, Jokschas et al. US 2006/0278575 and Astle et al. US 20060060512.

Claims 1 and 3, Dishman teaches a filter cartridge assembly comprising: a housing (130) having a substantially cylindrical body, a top portion (150) including an ingress (410) and egress port (400), each extending vertically upward form the filter cartridge housing top portion in a direction parallel to a housing center axis, each of the ingress and egress ports having at least one portion or segment approximately cylindrical in cross section, including a first segment (see below) forming a top portion of the ingress and egress port, a third segment (see below) adjacent the housing top portion, and a second segment (see below) located between the first and third 
Dishman teaches the ingress port and egress port are positioned along a chord line but does not teach that chord line not intersecting the axial center of the housing top portion. Such a configuration is merely a recitation of shifting the position of the ingress and egress ports to a different location on the housing top portion. Such a configuration is taught by Jokschas where an ingress and egress port (17 and 18) are positioned along a chord line that does not intersect a housing center axis of a housing top portion (12) (fig. 1-3). Such a configuration creates a large space in the center of the filter element and the housing top portion such that additional elements may be mounted to the housing top portion or the housing top portion may be better integrated into a tight installation space (paragraph 9, 28). Additionally, shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the , In re Japikse, 86 USPQ 70 (1950). Shifting the positions of the ports would not modify the operation of the filter cartridge as the ports would still allow fluid to enter and exit the cartridge housing. Applicant argues that the cartridge would no longer be compatible with its original manifold assembly. The manifold assembly is not part of the claimed invention and the cartridge would be compatible with a different manifold assembly and would still be functional.
Dishman does not teach the second segment having a diameter unequal to the first diameter or a printed circuit board housing.
Baird teaches a filter cartridge comprising a housing and a housing top portion (56) including an ingress and egress port (58, 60) the egress port comprising a first segment (above 62b) forming a top portion, a third segment (below 64b) closer to the housing top portion and a second segment (66) located between the first and third segments having an aperture (68) facing in a direction not coaxial with or parallel to the housing center axis for fluid flow, the first and third segments having approximately a same first diameter and the second segment having a second diameter unequal to the first diameter (fig. 1-2). It would have been obvious to one of ordinary skill in the art to use the smaller second diameter of Baird as the channel provides for an equalization of pressure between the seals (62b, 64b) which helps the seals seal better and helps reduce weeping of moisture past the seals (paragraph 84-88).
Astle teaches a filter cartridge assembly comprising a housing (1002) having a body and a top portion comprising an ingress (1040) and egress (1016) port extending vertically upward form the filter cartridge housing top portion and a housing (1018) capable of housing a printed circuit board, connected to the housing top portion (fig. 22). 


    PNG
    media_image1.png
    624
    669
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    849
    961
    media_image2.png
    Greyscale

Claim 2, modifying the second segments of Dishman per the teaching of Baird will result in the second segments forming an hourglass shape as the segment will be larger at the top and bottom and smaller in the middle. The broadest reasonable interpretation of the term “hourglass shape” is taken, a shape that is wider at the top and bottom than at the middle and thus the shape of Baird meets the limitations of the claim.
Claim 4, Dishman further teaches the exposed filter key rear face is in a direction (the 2nd direction) opposite the first direction and the ingress and egress ports second 
	Claim 5, Astle teaches the printed circuit board housing disposed on the housing top portion and Dishman teaches the filter key also on the housing top portion. Placing the housing (1018) adjacent to the filter key is merely a recitation of a relative placement of the housing on the housing top portion. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). As long as a data sensor can connect to the housing (1018) the location is not critical.

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive.
	Applicant argues that the present invention identifies the design deficiency of having the filter cartridge apertures pointing in the same direction as the electronic circuit components on the filter housing top. Applicant’s arguments are not commensurate in scope to the invention of claim 1. Claim 1 does not provide any limitations directed to the relative disposition of the apertures and electronics as the claim does not positively recite any electronics only a printed circuit board housing, which is not the same as a printed circuit board. While the specification provides support for a specific orientation of the ingress and egress cavities with respect to other structures part of the filter cartridge, limitations disclosed in the specification are not read into the claims.
.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 requires a printed circuit board that is received within a recess of the printed circuit board housing. While the prior art to Astle also teaches electronics placed within a housing (1018) (fig. 22) and in a separate embodiment teaches electronics being placed on a printed circuit board, as would be common in the art, the prior art does not teach the combination of the apertures of the ingress and egress ports oriented away from a printed circuit board. This is a critical distinction as stated by applicant in paragraph 148 of the specification to avoid fluid dripping onto electronic components of the circuit board and is therefore more than a mere rearrangement of parts of the prior art. Thus it would not have been obvious to one of ordinary skill in the art to provide the printed circuit board in combination with the other claimed features of the invention.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778